Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 02/28/2022 with respect to the claim objections have been fully considered and are persuasive.  The objections to the claims have been withdrawn. 
Applicant's arguments filed 02/28/2022 with respect to claim 1 have been fully considered but they are not persuasive. The amendment provided by the applicant to overcome the rejection has been determined to be new material by the examiner, and therefore does not overcome the previous rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the amendment recites “a main body to store a liquid therein and receive the cleaning device therein that contacts a base of the main body without contacting the liquid”. This amendment was not disclosed in the specification as there is no description of the ability to contact the base of the main body with the cleaning device without contacting the liquid inside the main body. Examiner notes that in paragraph 00059 of the specification, the applicant states “The liquid separation unit 140 may be removably disposed within at least a portion of the liquid separation compartment 117. The liquid separation unit 140 may receive the cleaning device 10 therein. The liquid separation unit 140 may allow the cleaning device 10 to be disposed thereupon, such that the cleaning device 10 may be pressed against a surface of the liquid separation unit 140”, as well as in paragraph 00070, the applicant states “The main body 110 may include a liquid separation compartment 117 disposed on at least a portion of the base 115 to separate the liquid 20 from a space within the liquid separation compartment 117”. However, examiner recognizes the amendment in the current form to be new matter, as the specification does not disclose the cleaning device 10 to contact the base 115 specifically.
Claims 2-4 are rejected based on their dependency to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Reusche (US7791004B2), in view of Williams (US5983441A).
	Regarding Claim 1, Reusche teaches 
A liquid heating container (fluid receptacle heating system 90) [Fig. 11] to be used with a cleaning device (one may desire to use warm water when washing an automobile) [col. 1 lines 34-35], comprising
a main body to store a liquid therein (outer bucket 86) [Fig. 11]
a heating unit disposed on at least a portion of the base within the main body to increase a temperature level of the liquid in response to generating heat (as shown on Fig. 11, the heating element 82 is noticeably located within outer bucket 86; see col. 8, line 65 to col. 9, lines 1-2)
a temperature controller disposed on at least a portion of the main body to adjust the temperature level of the liquid based on a temperature setting using the heating unit (The processing unit 34 may also be operatively connected to adjustment buttons, such as buttons 28 and 30 shown in FIG. 1, and a temperature readout screen, such as screen 32 shown in FIG. 1) [col. 3 lines 14-16]; (A user may then engage the buttons 28 and 30 to change the temperature of the fluid) [col. 4 lines 42-43]; (As shown on Fig. 11, processing unit 34 containing the buttons 28 and 30 is attached to outer bucket 86)
Reusche does not teach
a main body to store a liquid therein and receive the cleaning device therein that contacts a base of the main body without contacting the liquid
a plurality of wheels disposed on at least a portion of the base to facilitate movement of the main body on a ground surface
Williams teaches 
a main body to store a liquid therein and receive the cleaning device therein that contacts a base of the main body without contacting the liquid (Williams teaches a bucket 2 containing an insert 1 that is placed against and in touch with one side of wall 40 [col. 3 lines 34-35] that keeps clean wash liquid separate from dirty liquid) [col. 1 lines 8-9]
a plurality of wheels disposed on at least a portion of the base to facilitate movement of the main body on a ground surface (Fig. 4 of Williams shows the cleaning bucket 2 with a plurality of wheels 46)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the insert 1 taught in Williams to the fluid receptacle heating system 90 of Reusche where the bucket 2 contains liquid and the insert 1 does not, in order to allow for the mop to be cleaned without contacting the clean wash liquid.
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the “wheels 46” taught in Williams to the “fluid receptacle heating system 90” taught in Reusche, for the purpose of “conveniently carrying and moving the bucket” [col. 3 lines 21-23 of Williams].

	Regarding Claim 2, Reusche, as modified above, does not teach the liquid heating container of claim 1, wherein the main body comprises
a liquid separation compartment disposed on at least a portion of the base to separate the liquid from a space within the liquid separation compartment
However, Williams teaches
a liquid separation compartment (insert 1 shown to connect to bucket 2 via hook 20) [Fig. 1] disposed on at least a portion of the base to separate the liquid from a space within the liquid separation compartment (keeps clean wash liquid separate from dirty liquid) [col. 1. lines 6-9]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the “insert 1” taught in Williams to the “fluid receptacle heating system 90” taught in Reusche, for the purpose of “conveniently keeping clean wash liquid separated from dirty liquid,” [col. 1, lines 6-9 of Williams].

	Regarding Claim 3, Reusche, as modified above, does not teach the liquid heating container of claim 2, further comprising
a liquid separation unit removably disposed within at least a portion of the liquid separation compartment to facilitate removal of an excess of the liquid on the cleaning device into the liquid separation compartment in response to pressing the cleaning device on a surface of the liquid separation unit while disposed within the liquid separation compartment
However, in Fig. 3 and 5, Williams teaches
a liquid separation unit (wringer 3) removably disposed within at least a portion of the liquid separation compartment (inside insert 1 via supporting piece 66) to facilitate removal of an excess of the liquid on the cleaning device into the liquid separation compartment in response to pressing the cleaning device on a surface of the liquid separation unit while disposed within the liquid separation compartment (inserting the dirty mop into the insert 1 and wringing it with wringer 3, and dirty liquid being drained through openings 62 of the wringer basket 60 to the bottom portion of insert) [col. 4 lines 36-40 of Williams]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the wringer 3 taught in Williams to the fluid receptacle heating system 90 taught in Reusche in order to “wring moisture from a wetted mop” [col. 1 lines 11-12].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reusche (US7791004B2) in view of Williams (US5983441A) and Ye (CN209745949U) referring to the English translation dated 12/17/2021.
Regarding Claim 4, Reusche, as modified above, does not teach the liquid heating container of claim 1, further comprising: 
a water pollution detector disposed on and within at least a portion of the main body to detect contamination of the liquid based on a turbidity, such that the water pollution detector displays a warning of the contamination
However, in Fig. 1, Ye teaches
a water pollution detector disposed on and within at least a portion of the main body to detect contamination of the liquid based on a turbidity, such that the water pollution detector displays a warning of the contamination (portable water turbidity meter with a turbidity display 1, a telescopic connecting line 2, and turbidity measuring body 11. The turbidity display 1 could be affixed to outer bucket 86 of Reusche to inform a user of the water turbidity level, with the telescopic connecting line 2 connecting to the turbidity measuring body 11 displaced within the bucket to measure the turbidity of the water)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the “portable water turbidity meter” taught in Ye to modified Reusche, in order to know when the water needs to be changed from the bucket (as stated in paragraph 2 of the translation of Ye, “turbidity, that is, the degree of turbidity of water, is caused by the presence of traces of insoluble suspended matter and colloidal substances in water”, and thus this measurement will warn the user of the current contamination levels inside the bucket).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reusche (US 7791004 B2), in view of Castelli (US2020002056A1) and Williams (US5983441A). 
	Regarding claim 5, Reusche teaches 
A liquid heating container (fluid receptacle heating system 90) to be used with a cleaning device (one may desire to use warm water when washing an automobile) [col. 1 lines 34-35], comprising: 
a main body (outer bucket 86), comprising: 
a liquid receiving aperture to store a liquid therein (fluid reservoir 83)
a heating unit (heating element 82) disposed on at least a portion of the base within the main body to increase a temperature level of the liquid in response to generating heat (as shown on Fig. 11, the heating element 82 is noticeably located within outer bucket 86; see col. 8, line 65 to col. 9, lines 1-2) 
a temperature controller disposed on at least a portion of the main body to adjust the temperature level of the liquid based on a temperature setting using the heating unit (The processing unit 34 may also be operatively connected to adjustment buttons, such as buttons 28 and 30 shown in FIG. 1, and a temperature readout screen, such as screen 32 shown in FIG. 1) [col. 3 lines 14-16]; (A user may then engage the buttons 28 and 30 to change the temperature of the fluid) [col. 4 lines 42-43]; (As shown on Fig. 11, processing unit 34 containing the buttons 28 and 30 is attached to outer bucket 86)
Reusche does not teach
a liquid demarcation line disposed around an entire perimeter of an inner surface of a top portion of the main body to identify a liquid level within the main body to prevent spillage
a liquid separation compartment disposed on at least a portion of a center portion of a base of the main body to separate the liquid from a space within the liquid separation compartment
a plurality of wheels disposed on at least a portion of the base to facilitate movement of the main body on a ground surface
Castelli teaches 
a liquid demarcation line disposed around an entire perimeter of an inner surface of a top portion of the main body to identify a liquid level within the main body to prevent spillage (the containers 12, 13 each have a fill line disposed within the interior volumes thereof) [col. 3 lines 30-32]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the fill line taught in Castelli to the fluid receptacle heating system taught in Reusche so “that the user knows the maximum amount of material that can be placed in the containers” [col. 3 lines 32-34].
	Williams teaches 
a liquid separation compartment disposed on at least a portion of a center portion of a base of the main body to separate the liquid from a space within the liquid separation compartment (insert 1 in fig. 1 of Williams, which is shown to connect to bucket 2 via hook 20, which keeps clean wash liquid separate from dirty liquid) [col. 1. lines 6-9]
a plurality of wheels disposed on at least a portion of the base to facilitate movement of the main body on a ground surface (wheels 46)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the “insert 1” taught in Williams to the “fluid receptacle heating system 90” taught in Reusche, for the purpose of “conveniently keeping clean wash liquid separated from dirty liquid,” [col. 1, lines 6-9 of Williams].
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the “wheels 46” taught in Williams to the “fluid receptacle heating system 90” taught in Reusche, for the purpose of “conveniently carrying and moving the bucket” [col. 3 lines 21-23 of Williams].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRETT PETERSON MALLON/Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762